United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 07-3149
                                     ___________

Jay Potter; Connie Potter; American *
RV Park, Inc.,                      *
                                    *
            Appellants,             *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * Western District of Arkansas.
Tontitown, City of; Tontitown       *
Planning Commission; Tontitown      * [UNPUBLISHED]
Water and Sewer Commission;         *
Washington County Election          *
Commission; Mick Wagner,            *
                                    *
            Appellees.              *
                               ___________

                              Submitted: October 31, 2008
                                 Filed: January 12, 2009
                                  ___________

Before MURPHY, BYE, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Jay and Connie Potter and American RV Park, Inc. (the Potters) appeal the
district court’s1 order dismissing their civil rights lawsuit under Federal Rule of Civil
Procedure 12(b)(6). Contrary to the Potters’ assertion, the district court did not

      1
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas.
convert the Rule 12(b)(6) motion into one for summary judgment. See Levy v. Ohl,
477 F.3d 988, 991 (8th Cir. 2007) (public records, such as court records, may be
considered in deciding Rule 12(b)(6) motion); Quinn v. Ocwen Fed. Bank FSB, 470
F.3d 1240, 1244 (8th Cir. 2006) (per curiam) (written instruments attached to
complaint are part of it for all purposes, and may be considered in ruling on Rule
12(b)(6) motion). Having carefully considered the Potters’ arguments for reversal, we
agree with the district court that the conduct they described does not rise to the level
of a substantive due process violation, and that their allegations indicated the
identified parties were not similarly situated in all relevant respects, so as to state an
equal protection claim.2 See Bell Atlantic v. Twombly, 127 S. Ct. 1955, 1964-65 &
n.3 (2007) (factual allegations must be sufficient to show more than just speculative
right to relief; complaint must contain more than labels and conclusions or “formulaic
recitation of the elements of a cause of action”); Schaaf v. Residential Funding Corp.,
517 F.3d 544, 549 (8th Cir.) (reviewing de novo dismissal for failure to state claim,
taking all facts alleged in complaint as true), cert. denied, 77 U.S.L.W. 3052 (U.S.
Oct. 6, 2008) (No. 08-48). The district court also did not err by declining to exercise
jurisdiction over the state law claims, and dismissing them without prejudice. See
Gibson v. Weber, 433 F.3d 642, 647 (8th Cir. 2006) (Congress clearly gave district
courts discretion in 28 U.S.C. § 1367(c) to dismiss supplemental state-law claims once
all federal claims have been dismissed). Accordingly, we affirm. See 8th Cir. R. 47B.

                        ______________________________




      2
      The Potters have waived their other federal claims. See Griffith v. City of Des
Moines, 387 F.3d 733, 739 (8th Cir. 2004).
                                           -2-